United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                           ___________

                                           No. 98-2147
                                           ___________

Chris Veneklase, Paul B. Mehl,            *
Darold Larson, Nancy Emmel,               *
Jessica Uchtman,                          *
                                          *
             Plaintiffs - Appellees,      *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of North Dakota.
City of Fargo,                            *
                                          *      [PUBLISHED]
             Defendant - Appellant,       *
                                          *
David Eugene Todd, Officer,               *
City of Fargo Police Department,          *
Jon Holman, Wayne Jorgenson,              *
                                          *
             Defendants.                  *
                                     ___________

                               Submitted: May 13, 1999
                            Initially Filed: August 30, 1999
             Opinion Vacated and Rehearing Granted: September 28, 1999
                      Refiled as Modified: * December 30, 1999

       *
         Appellees, Chris Veneklase, Paul B. Mehl, Darold Larson, Nancy Emmel and Jessica
Uchtman, have filed a petition for rehearing with a suggestion for rehearing en banc. They assert
in their petition that the rule of stare decisis compels this court to affirm the district court due to
the decision in Kirkeby v. Furness, 92 F.3d 655 (8th Cir. 1996) ("Kirkeby II"); that the distinction
drawn by this panel opinion initially filed on August 30, 1999, is invalid; and that, among other
things, the Fargo picketing ordinance is facially unconstitutional for reasons given in Kirkeby II.
In essence, Appellees assert that the principal issues in this appeal are not governed by Frisby v.
Schultz, 487 U.S. 474 (1988) but are governed by Kirkeby II. Therefore, Appellees argue, we
                                          ___________

Before McMILLIAN, BRIGHT, and FAGG, Circuit Judges.
                            ___________

PER CURIAM.

       The City of Fargo ("Fargo") appeals from a summary judgment decision holding
Fargo's 1985 residential picketing ordinance unconstitutional on its face; a jury award
of damages in the amount of $2,431; and an award of attorneys' fees against Fargo. We
conclude that the Fargo 1985 residential picketing ordinance constitutes a
constitutional, content-neutral regulation of free speech enacted to protect the privacy
of Fargo's residents in their homes. We, therefore, reverse and remand for entry of
judgment dismissing the action.
                                      I. BACKGROUND




should affirm, or at least remand for a new trial.

        This panel granted a rehearing to reconsider whether we are bound to affirm the district
court's determination that the Fargo ordinance is unconstitutional based on Kirkeby II. This
precise question of whether the Fargo picketing ordinance can be properly distinguished from that
in Kirkeby v. Furness, 52 F.3d 772 (8th Cir. 1995) ("Kirkeby I") and Kirkeby II had not been
previously briefed by the parties; that issue first surfaced at oral argument. The panel believed it
proper under those circumstances to grant the petition for rehearing before the panel so that we
could reconsider the issue upon written arguments in the petition and upon appellant's response.

        Having reconsidered the matter, we now re-adopt and restate the prior opinion of the
panel, and, in addition, further comment on the panel's analysis in distinguishing the ordinance in
Kirkeby II from the Fargo ordinance in this case. We also comment on other issues raised in the
petition for rehearing.

        The additional commentary as Part III immediately precedes the conclusion of our opinion
on the final page.

                                                 -2-
       This case has an extensive, almost eight-year history. In Fargo, North Dakota,
on October 10, 1991, at approximately 10:00 p.m., activists picketed the home of an
abortion clinic administrator and one or two houses on either side of her home. The
Fargo Police Department received a complaint about the residential picketing. Fargo
police officers advised the picketers that their conduct violated Fargo's then applicable
residential picketing ordinance.

       Fargo's ordinance, enacted in 1985, reads as follows:

             10-1201. Definitions. --For purposes of this article, certain words
       and phrases used herein are defined as follows:

                    A. "Dwelling" means any structure or building, or dwelling
              unit within a building, which is used as a place of residence.

                     B. "Picketing" means the practice of standing, marching, or
              patrolling by one or more persons inside of, in front, or about any
              premises for the purpose of persuading an occupant of such
              premises or to protest some action, attitude or belief.

             10-1202. Picketing of dwellings prohibited. --No person shall
       engage in picketing the dwelling of any individual in the City of Fargo.

Jt. App. at 2.1

       After the picketers refused to leave the scene, the Fargo police arrested the
picketers and charged them with violating the ordinance. The Fargo police transported
the plaintiffs to the Cass County Jail and held them overnight.2 The Fargo police
detained plaintiff Uchtman, a minor at the time of her arrest, for only a few hours and


       1
       The ordinance in question here was subsequently amended by the Fargo City Council on
February 1, 1993.
       2
        The picketers would have been released that night if they had paid a $50 bond.

                                              -3-
released her to the custody of her parents. Fargo filed charges against plaintiffs
Veneklase, Mehl, Larson and Emmel for violating the residential picketing ordinance.
On February 18, 1992, Cass County Judge Frank L. Racek dismissed the charges
against plaintiffs, deciding that the ordinance was constitutional on its face but
unconstitutional as applied to the plaintiffs on October 10, 1991.

       Plaintiffs subsequently filed this action, pursuant to 42 U.S.C. § 1983, against
Fargo, Officer David Todd, Officer Jim Schalesky, Lieutenant Jon Holman, and
Sergeant Wayne Jorgenson seeking redress for their arrest and incarceration. On
February 17, 1995, a Magistrate Judge3 denied the individual police officers' claim of
qualified immunity. The district court concluded that the officers' conduct was not
"objectively reasonable" in light of clearly established law. The district court also
concluded that Fargo failed to train its officers properly and, as a result, was
"deliberately indifferent" to the rights of the picketers and liable for damages as a
matter of law. Veneklase v. City of Fargo, 904 F. Supp. 1038, 1058 (D.N.D. 1995).
In addition, the district court concluded that the ordinance did not violate the
constitution on its face because the ordinance constituted a valid content-neutral
regulation. Id. at 1044-48. Fargo and the police officers appealed to this court from
the interlocutory order. We reversed the denial of qualified immunity and held that the
interlocutory appeal on the issue of municipal liability was not properly before the
court. Veneklase v. City of Fargo, 78 F.3d 1264, 1270 (8th Cir. 1996) ("Veneklase I").
We then remanded the case to the district court for further proceedings against Fargo.
Id.

       On April 10, 1997, the district court determined that Fargo was liable as a matter
of law and again granted summary judgment in favor of the plaintiffs. The district court
concluded that the ordinance was unconstitutional as a content-based restriction on free


       3
        A United States Magistrate Judge for the District of North Dakota presided with the
consent of the parties. See 28 U.S.C. § 636(c).

                                              -4-
speech. The district court then referred the issue of damages to a jury for a trial. That
trial, held in August 1997, resulted in damages against Fargo in favor of the five
plaintiffs in the total sum of $2,431. On March 31, 1998, the district court awarded
attorneys' fees and costs against Fargo in excess of $52,000. Fargo timely appeals.

                                   II. DISCUSSION

      Fargo argues that the district court erred when it held that the definition of
"picketing" in Fargo's 1985 residential picketing ordinance failed the content-based
speech test, and it further asserts that the ordinance is valid on its face under the First
Amendment of the Constitution. We agree with these contentions. The Fargo
ordinance constitutes a valid content-neutral regulation of speech under the First
Amendment.

       The residential streets of Fargo comprise traditional public fora and regulations
of residential picketing are thus governed by the stringent standards established by the
Supreme Court for limitations on free speech in public fora. See Frisby v. Schultz, 487
U.S. 474, 481 (1988). The Court articulated these standards in Frisby:

      In these quintessential public for[a], the government may not prohibit all
      communicative activity. For the State to enforce a content-based
      exclusion it must show that its regulation is necessary to serve a
      compelling state interest and that it is narrowly drawn to achieve that end
      . . . . The State may also enforce regulations of the time, place, and
      manner of expression which are content-neutral, are narrowly tailored to
      serve a significant government interest, and leave open ample alternative
      channels of communication.

Id. (quoting Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37, 45
(1983)).



                                           -5-
        To determine content neutrality in a speech regulation, we must decide "whether
the government has adopted a regulation of speech because of [agreement or]
disagreement with the message it conveys." Turner Broad. Sys., Inc. v. F.C.C., 512
U.S. 622, 642 (1994) (alteration in original) (quoting Ward v. Rock Against Racism,
491 U.S. 781, 791 (1989)). "The government may not regulate [speech] based on
hostility – or favoritism – towards the underlying message expressed." Turner, 512
U.S. at 642 (alteration in original) (quoting R.A.V. v. St. Paul, 505 U.S. 377, 386
(1992)). Content-based ordinances "by their terms distinguish favored speech from
disfavored speech on the basis of the ideas or views expressed . . . ." Turner, 512 U.S.
at 643. Content-neutral ordinances, for the most part, "confer benefits or impose
burdens on speech without reference to the ideas or views expressed . . . ." Id.

       Fargo maintains that this case is governed by the Supreme Court's decision in
Frisby. In 1988, the Court held that an ordinance in Brookfield, Wisconsin, worded
almost identically to the Fargo residential picketing ordinance, was facially
constitutional. See Frisby v. Schultz, 487 U.S. 474 (1988). The Brookfield ordinance
made it "unlawful for any person to engage in picketing before or about the residence
or dwelling of any individual in the Town of Brookfield." Id. at 477. The Supreme
Court deferred to the lower federal court's interpretation that the ordinance was content
neutral. The Court concluded that the ordinance preserved ample alternative means of
communication after interpreting the ban in the ordinance to restrict only "focused
picketing taking place solely in front of a particular residence . . . ." Id. at 483. The
Court further concluded that the ordinance served the significant government interest
of protecting residential privacy. Id. at 484. The Court decided that the town narrowly
tailored the focused picketing ban to address only the resident "trapped within the
home." Id. at 487-88. The only substantive difference between the ordinance in Frisby
and the 1985 Fargo ordinance is that Fargo added definitions to clarify the ordinance.




                                          -6-
       On its face, the ordinance's definition of picketing does not burden speech
"because of disagreement with the message it conveys." See Ward, 491 U.S. at 791.
Fargo did not prohibit picketing by activists opposed to abortion because of their
message. Instead, Fargo prohibited the conduct of all picketing directed at a particular
occupant in order to protect the tranquility and privacy of the home. Fargo's purposes
for enactment of the ordinance do not in any way relate to the content of the expression.
In other words, any picketing in front of a person's home would violate that resident's
privacy, even if the resident happened to agree with the message. Any message of any
kind can constitute picketing when directed at a particular occupant of a home. The
circumstances relating to targeted picketing of an individual's home and the invasion
in that way of an individual's peace and tranquility is entirely different than picketing
on a public street, road or park where the message is directed to the public at large.
"The government's purpose is the controlling consideration. A regulation that serves
purposes unrelated to the content of expression is deemed neutral, even if it has an
incidental effect on some speakers or messages but not others." Ward, 491 U.S. at
791.

       The picketers argue that this case is controlled by Kirkeby v. Furness, 92 F.3d
655 (8th Cir. 1996) ("Kirkeby II"). In Kirkeby II, this court concluded that the
picketing definition in the later 1993 Fargo residential picketing ordinance was content
based. The 1993 ordinance defined "picketing" as "standing, marching, sitting, lying,
patrolling or otherwise maintaining a physical presence inside of, in front, or about any
premises for the purpose of persuading the public or an occupant of such premises or
to protest some action, attitude or belief." Kirkeby II, 92 F.3d at 659 (quoting Fargo
Municipal Code, art. 10-0801(2)) (emphasis added). However, as the plaintiffs
acknowledge, the 1993 ordinance in Kirkeby II "is more complicated because of its




                                          -7-
effort to define and regulate 'targeted' residential picketing . . . ."4 Veneklase Br. at 13
n.5.

       The picketing definition in this residential picketing ordinance differs in a
significant respect from the 1993 ordinance. This ordinance limits picketing "for the
purpose of persuading an occupant" while the 1993 ordinance limits picketing "for the
purpose of persuading the public or an occupant." The inclusion of "the public" in the
1993 ordinance strikes at the heart of First Amendment protections. On the other hand,
the 1985 ordinance focuses solely upon "an occupant" of the home and the importance
of privacy in the home which underlies the holding in Frisby. Specifically, the Supreme
Court stated:

       [T]he picketing is narrowly directed at the household, not the public. The
       type of picketers banned by the Brookfield ordinance generally do not
       seek to disseminate a message to the general public, but to intrude upon
       the targeted resident, and to do so in an especially offensive way.
       Moreover, even if some such picketers have a broader communicative
       purpose, their activity nonetheless inherently and offensively intrudes on
       residential privacy. The devastating effect of targeted picketing on the
       quiet enjoyment of the home is beyond doubt . . . .



       4

               The [1993] ordinance, as amended, prohibits "targeted residential
       picketing." Fargo Municipal Code, art. 10-0802. Targeted residential picketing is
       defined as picketing that identifies an occupant (either orally or in writing) within
       two hundred feet of a dwelling, blocking access to a dwelling, or maintaining a
       presence within seventy-five feet of a dwelling for longer than five minutes at a
       time. Fargo Municipal Code, art. 10-0801(4). The ordinance also gives the Board
       of City Commissioners the authority to declare, at the request of a complaining
       resident, the resident's block a "Restricted Picketing Zone" in which picketing may
       be limited or prohibited outright. Fargo Municipal Code, art. 10-0804.

       Kirkeby II, 92 F.3d at 658.


                                               -8-
Frisby, 487 U.S. at 486 (emphasis added).

       We, therefore, reject the picketers' contention that Kirkeby II controls this court's
determination whether Fargo's 1985 residential picketing ordinance is a constitutional
regulation. The different focus in Kirkeby II on picketing the public underlies the
court's ruling that the ordinance in that case did not operate in a content-neutral
environment. As explained above, the ordinance in this case is a content-neutral
regulation enacted to protect the sanctity of the home.5 This purpose does not relate
to the content of the message and thus directs a conclusion that the ordinance
constitutes a content-neutral regulation. See Ward, 491 at 791.

       The Court's decision in Frisby compels the determination that Fargo's picketing
ordinance satisfies the test for a content-neutral restriction. Fargo's purpose of
protecting residential privacy clearly constitutes a significant government interest. "The
State's interest in protecting the well-being, tranquility, and privacy of the home is
certainly of the highest order in a free and civilized society." Frisby, 487 U.S. at 484
(quoting Carey, 447 U.S. at 471). Fargo's ordinance prohibits only focused picketing
leaving "open ample alternative channels of communication . . . ." Id. at 488. As did
the Brookfield ordinance, the Fargo ordinance allows picketers to protest through
neighborhoods, walk a route in front of a group of homes, and contact residents by
telephone or in person with literature. See id. at 482-84.


       5
         Our conclusion that Fargo's 1985 residential picketing ordinance constitutes a content-
neutral regulation is amply supported by decisions of the Supreme Court and the Eighth Circuit.
See Frisby v. Schultz, 487 U.S. 474 (1988); Carey v. Brown, 447 U.S. 455 (1980) (picketing
ordinance not facially neutral because a provision specifically excluded labor picketing); United
States v. Dinwiddie, 76 F.3d 913, 923 (8th Cir. 1996) ("FACE's [Freedom of Access to Clinic
Entrances Act of 1994] motive requirement does not discriminate against speech or conduct that
expresses an abortion-related message. FACE would, for example, apply to anyone who
blockades a clinic to prevent a woman from getting an abortion, regardless of the message
expressed by the blockade."); Douglas v. Brownell, 88 F.3d 1511 (8th Cir. 1996) (concluding
residential picketing ordinance was constitutional under Frisby as a content-neutral ban limited to
focused picketing in three-house zone.).

                                                -9-
       Fargo's ordinance also is narrowly tailored to address only the "evil" of targeted
picketing of a particular resident. See id. at 487. That "evil" forces a resident to be
"figuratively, and perhaps literally, trapped within the home, and because of the unique
and subtle impact of such picketing [leaves the resident] with no ready means of
avoiding the unwanted speech." Id. Thus, under Frisby, Fargo's 1985 picketing
ordinance constitutes a valid content-neutral regulation of speech to preserve home
tranquility and privacy by regulating focused picketing.

      The picketers argue that the district court's decision, the jury award of damages
and the award of attorney fees can be affirmed on alternative grounds. However, the
picketers' constitutional challenges of overbreadth and vagueness also fail under
Frisby. See Frisby, 487 U.S. 474. Adding the definitions of "dwelling" and "picketing"
does not make the ordinance overbroad or vague.

       The ordinance is not overbroad for the same reasons that the residential picketing
ordinance is narrowly tailored. "A statute is unconstitutionally overbroad if 'it reaches
a substantial number of impermissible applications.'" Dinwiddie, 76 F.3d at 924
(quoting New York v. Ferber, 458 U.S. 747, 771 (1982)). Fargo's residential picketing
ordinance allows picketers to engage in neighborhood picketing including picketing
across the street from the targeted resident. The activity proscribed is the very narrow
range of activity -- focused picketing directed at "an occupant." The picketers' message
can be expressed in many alternative forms making the ordinance not overbroad.

       The picketers also contend that the ordinance is vague because it lacks standards
and vests too much discretion in the officers enforcing the ordinance.6 In order "[t]o
'survive a vagueness challenge, [an ordinance] must give the person of ordinary

       6
        In particular, the picketers claim that the ordinance may include walking silently without
signs which would allow for standardless discretion in the police applying the statute. We have
already rejected the argument that silent prayer in front of a person's home does not amount to
picketing. See Douglas, 88 F.3d at 1521.

                                               -10-
intelligence a reasonable opportunity to know what is prohibited and provide explicit
standards for those who apply [the ordinance].'" Dinwiddie, 76 F.3d at 924 (quoting
Video Software Dealers Ass'n v. Webster, 968 F.2d 684, 689 (8th Cir. 1992)) (internal
quotation omitted). We conclude that Fargo's ordinance, with its clear definitions of
both dwelling and picketing, places people of ordinary intelligence on notice of what
conduct the ordinance regulates. 7 The ordinance and case law provide the police with
explicit standards. Thus, Fargo's ordinance is not vague.

       Lastly, the picketers argue that the ordinance was unconstitutional as applied to
them. This argument fails because this court held in this case's first appeal, Veneklase
I, that the police officers who arrested the picketers acted in an "objectively
reasonable" manner. 78 F.3d at 1269. In that case, the court concluded that when "at
least one protester remains in front of the targeted residence at all times, the fact that
other protesters march in front of several houses adjacent to the targeted dwelling does
not diminish the 'focused' character of the picketing." Id. at 1268. Under Frisby, the
picketers had no constitutional right to engage in focused picketing of a particular
occupant. See Frisby, 487 U.S. 474. Therefore, Fargo applied its ordinance in a
constitutional manner on October 10, 1991.

                          III. ADDITIONAL COMMENTARY

      We begin these comments by examining the term "picketing." We compare the
term as contained in the Fargo ordinance with the term "picketing" as used in the


       7
         We note that Kirkeby II did conclude that the definition of picketing in that case was
unconstitutionally vague. Judge Gibson, however, indicates in his dissent in Kirkeby II that the
majority's vagueness discussion constitutes dicta. Kirkeby II, 92 F.3d at 662-63 (Gibson, J., J.,
dissenting). Regardless of whether the discussion of the issue by the majority in Kirkeby II
qualifies as dicta, the vagueness challenge in this case is without merit in the context of targeted
residential picketing of an occupant. The picketing definition has a clear meaning. A protestor
targeting the occupant of a residence by picketing the occupant's dwelling knows what he or she
is doing and that such conduct violates Fargo's ordinance.

                                                -11-
Brookfield, Wisconsin ordinance at issue in Frisby v. Schultz, 487 U.S. 474 (1988).
The Brookfield ordinance made it "'unlawful for any person to engage in picketing
before or about the residence or dwelling of any individual . . .'" Id. at 477. The
ordinance recited the primary purpose of the ban: "'the protection and preservation of
the home' through assurance 'that members of the community enjoy in their homes and
dwellings a feeling of well-being, tranquility, and privacy.'" Id. at 477.

       The language of the Fargo ordinance is substantially the same as the Brookfield
ordinance in Frisby. The Fargo ordinance provides that "[n]o person shall engage in
picketing the dwelling of any individual in the City of Fargo." Jt. App. at 7. The
preceding section of the Fargo ordinance defines "picketing" as "the practice of
standing, marching, or patrolling by one or more persons inside of, in front, or about
any premises for the purpose of persuading an occupant of such premises or to protest
some action, attitude or belief." Jt. App. at 7.

       The appellees have not drawn any particular distinction between the ordinance
in Frisby and the Fargo ordinance. Indeed, an examination of Frisby demonstrates that
the term picketing includes all of the conduct that is defined by the Fargo ordinance and
even more. We quote from portions of the Frisby case:

      As JUSTICE WHITE'S concurrence recounts, the lower courts described the
      ordinance as banning "all picketing in residential areas." . . . But these
      general descriptions do not address the exact scope of the ordinance and
      are in no way inconsistent with our reading of its text. "Picketing," after
      all, is defined as posting at a particular place, see Webster's Third New
      International Dictionary 1710 (1981), a characterization in line with
      viewing the ordinance as limited to activity focused on a single residence.

Frisby, 487 U.S. at 482 (citation omitted).




                                          -12-
      Thus, generally speaking, "picketing would be having the picket proceed
      on a definite course or route in front of a home." Tr. of Oral Arg. 8. The
      picket need not be carrying a sign, id., at 14, but in order to fall within the
      scope of the ordinance the picketing must be directed at a single
      residence, id., at 9. General marching through residential neighborhoods,
      or even walking a route in front of an entire block of houses, is not
      prohibited by this ordinance. Id., at 15. Accordingly, we construe the
      ban to be a limited one; only focused picketing taking place solely in front
      of a particular residence is prohibited.

Id. at 483.

      The type of focused picketing prohibited by the Brookfield ordinance is
      fundamentally different from more generally directed means of
      communication that may not be completely banned in residential areas. .
      . . Here, in contrast, the picketing is narrowly directed at the household,
      not the public. The type of picketers banned by the Brookfield ordinance
      generally do not seek to disseminate a message to the general public, but
      to intrude upon the targeted resident, and to do so in an especially
      offensive way. Moreover, even if some such picketers have a broader
      communicative purpose, their activity nonetheless inherently and
      offensively intrudes on residential privacy. The devastating effect of
      targeted picketing on the quiet enjoyment of the home is beyond doubt.

Id. at 486 (citations omitted).

       The general term picketing in the Brookfield ordinance may carry a broader
prohibition than that of Fargo's ordinance. Frisby focuses on "the evil" of targeted
residential picketing as about "the very presence of an unwelcome visitor at the home."
Id. at 487 (quoting Carey v. Brown, 447 U.S. 455, 478 (1980)). The Brookfield
ordinance analyzed in Frisby covered all activities that come under the general term of
picketing, with the possible exception that this ordinance may not apply to a home used
as a place of business or to picketers present in a particular home by invitation of the


                                           -13-
resident. See id. at 488. Clearly the specific conduct of picketing as defined in the
Fargo ordinance falls well within the parameters of picketing as explained in Frisby.

         The importance of protecting the home from focused picketing is emphasized by
the following quotation from Justice Rehnquist's opinion in Carey: "'To those inside
. . . the home becomes something less than a home when and while the picketing . . .
continue[s]. . . . [the] tensions and pressures may be psychological not physical, but
they are not, for that reason less inimical to family privacy and truly domestic
tranquility.'" Id. at 486 (Rehnquist, J., dissenting) (quoting Wauwatosa v. King, 182
N.W.2d 530, 537 (Wis. 1971)).8 Without a doubt, Frisby makes clear that picketing
means conduct or speech that is intended to "protest" or "persuade" in the same manner
as those words are expressed in the Fargo ordinance.9




       8
         The general definition of picketing in the Brookfield ordinance would encompass all of
the activity that the Fargo ordinance designates as the practice of standing, marching or patrolling.
The addition of the term "for the purpose of persuading or to protest" is part and parcel of the
very definition of picketing.

       Black's Law Dictionary defines picketing as:

       The demonstration by one or more persons outside a business or organization to
       protest the entity's activities or policies and to pressure the entity to meet the
       protesters' demands; esp., an employees' demonstration aimed at publicizing a
       labor dispute and influencing the public to withhold business from the employer.

Black's Law Dictionary 1167 (7th ed. 1999) (emphasis added).
       9
        It is well to note also that the only question about content neutrality in Frisby was
whether, despite its facial content neutrality, the Brookfield ordinance should be read as
containing under state law an implied exception for labor picketing. See Frisby, 487 U.S. at 481.
The appellants in Frisby contended that the ordinance would thereby distinguish between
prohibited and permitted speech on the basis of content. The Supreme Court rejected this
argument, accepting the interpretation of the state statute by the inferior federal courts. See id. at
481-82.

                                                -14-
       We precisely follow the analysis in Frisby in distinguishing the present Fargo
ordinance protecting the privacy of the home and limiting the scope of that protection
to the target resident. As the Court stated in Frisby, "The type of focused picketing
prohibited by the Brookfield ordinance is fundamentally different from more generally
directed means of communication that may not be completely banned in residential
areas." Id. at 486.

       The appellees argue that Kirkeby II requires this court to hold that the ordinance
here is content based because it is, for all practical purposes, the same ordinance as in
Kirkeby II. We disagree. As we discuss in our opinion, the focus of the ordinance in
Kirkeby II related to picketing that was intended to persuade the public. The Fargo
ordinance at issue now does not apply to the public, but merely applies to focused
picketing, i.e., picketing that targets one residence.

       Further, because there are two separate ordinances at issue, we are not bound
by the Kirkeby II panel's decision. As a general proposition, the principle of stare
decisis is applicable only where facts in the two actions are the same. See United
States v. Nolan, 136 F.3d 265, 269 (2d Cir. 1998). Under stare decisis rule, language
and general expressions in a court's opinion should be limited to particular facts and
issues involved and must be construed in light of issues presented. See Mutual Benefit
Health & Accident Ass'n v. Bowman, 99 F.2d 856, 858 (8th Cir. 1938). The language
of a court's opinion "should not be extended beyond that for any purpose of authority
in another or different case." Id. In addition, a decision depending on its underlying
facts is not necessarily controlling precedent under the doctrine of stare decisis as to
subsequent analysis of the same question on different facts and different records. See
Gately v. Commonwealth of Mass., 2 F.3d 1221, 1226 (1st Cir. 1993). "Stare decisis
means that like facts will receive like treatment in a court of law." Flowers v. United
States, 764 F.2d 759, 761 (11th Cir. 1985). The two ordinances apply to different
situations, and because the underlying facts in each case are different, Kirkeby II does
not bind us.

                                          -15-
                                IV. CONCLUSION

       For the above reasons, we reverse the judgment of the district court and the
award of costs and attorneys' fees. We hold that the 1985 Fargo residential picketing
ordinance is constitutional, both on its face and as applied to the picketers. We remand
this case to the district court to enter a judgment of dismissal of the action brought by
plaintiffs against Fargo.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -16-